The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 30, 2014

                                        No. 04-13-00872-CR

                                     Martin Ugalde CAMPOS,
                                             Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 11-1776-CR
                                 William Old, Judge Presiding


                                           ORDER
       Appellant Martin Campos’s court-appointed attorney has filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no
meritorious issues to raise on appeal. Counsel certifies he has sent copies of the brief and motion
to appellant and has informed appellant of his right to review the record and file his own brief.
See Nichols v. State, 954 S.W.2d 83 (Tex. App.—San Antonio 1997, no pet.).

         If appellant desires to file a pro se brief, we order that he do so on or before July 14,
2014. If appellant files a timely pro se brief, the State may file a responsive brief no later than
thirty days after appellant’s pro se brief is filed in this court. Alternatively, if appellant does not
file a timely pro se brief, the State may file a brief in response to counsel’s brief no later than
August 13, 2014.

        We further order the motion to withdraw filed by appellant’s counsel is held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82, 109 S. Ct. 346, 102
L. Ed. 2d 300 (1988) (holding that a motion to withdraw should not be ruled on before appellate
court independently reviews the record to determine whether counsel’s evaluation that the appeal
is frivolous is sound); Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008)
(same).

       We further order the clerk of this court to serve a copy of this order on appellant, his
counsel, the attorney for the State, and the clerk of the trial court.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of May, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court